I             .                                                             w ft
                                        In the Fourth Court Of Appeals

                                       Fourth Court OfAppeals District            ^W ~2 Pft /£; 55
                                       San Antonio Texas Bexar County

    Maryann Castro

    v.



    Manuel Castro


                                                           Re: Court Of Appeals Number: 04-14-00785-CV

                                                                  Trial Court Case 2011 -CI-15957




                           Response to Appellee Affidavit of Indigency

    Here comes Maryann Castro, I want to proceed in the Appeals Process I don't know who is Counsel
    Joseph Appelts Contact On Maryann Castro catering there is none Appellee Manuel Castro promise to
    support me failed I removed the name Maryann Catering from state Of Texas and that copy sent is a
    fraud I do not have CATERING BY Maryann Castro look at the number 830-496-0133 is my active
    number and I have sent it in all my motions just another fraud attempt by Counsel Joseph Appelt and
    his Client Manuel Castro and nonspouse mistress Christina Pacheco known as Tina Pacehco.

    And hiring Attorneys I object to his comment not one attorney did anything to protect me or my home
    all took money the only one who did the job to protect my home is Matthew Obremier and Malasia
    Law firm I listened to Cousnel Lishamn who told me I had to pay for stay to be lifted and I should not
    of paid Steve Cennamo it was Appellee Manuel Castro who filed bankruptcy and did not have the
    automatic stay lifted he was advised by bankruptcy trustee in order to proceed with the divorce
    automatic lift stay a motion needed to be filed prior to divorce Counsel Joseph Appelt commited a
    legal malpractice violated a bankruptcy Court advice by the trustee. Appellant Maryann Castro paid
    for the automatic stay to be lifted because Counsel Lishman advised her to.

    99 Chevy cruze I do not own one it's a lie another fraud

    Appellant Maryann Castro is being harassed by Counsel Appelt and Appellee Manuel Castro and the
    non spouse mistress Christina Pacheco.

    Appellant Maryann Castro is asking the Court for Judicial Interference due to Counsel Joseph Appelt
    numerous lies in attacking Appellant Maryann Castro for example the Automatic stay lift was never
    filed or lifted and Counsel Joseph Appelt knew this and Hid the truth from Judge Canales and
    Appellant Maryann Castro.